Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claims 1, 9, 10 and 17 have been amended. Claims 1, 3-10, 11-17 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Pub 20160191872) in view of Kaida (Pub 20130314299).


For claim 1, Wang discloses all the claimed subject matter.  Wang discloses a projection device (see Fig. 1, projector unit 108), comprising a signal receiver, a communication interface (see Fig. 1 first communication unit 106), a storage device, a processor (see Fig. 1, first control unit 110 and [0035] first control unit contains storage for projection information including SID, see also [0032] the first control unit includes a CPU), and a projection module, wherein the signal receiver receives a signal source; 5the communication interface is configured to receive at least one context default setting; the storage device stores a current setting; the processor is connected to the signal receiver, the communication interface and the storage device, and configured to determine a current projection context and receive a 10corresponding one of the at least one context default setting according to the current projection context through the communication interface, the processor adjusting the current setting according to the received context default setting; and the projection module is connected to the processor, and projects an image according to the adjusted current setting and the signal source (see Fig. 3 steps S306-S308 and [0034], establishing a communication containing predetermined setup information, and updating the projection apparatus 102 with personalized projection setup information, see also Fig. 4, initial setup and updating after user login).
However, a processor configured to determine a current projection context and receive the corresponding one of context default setting from a plurality of context default settings in an external device according to the current projection context through the communication interface, wherein the plurality of context default setting in different contexts correspond to different setting values, the processor is configured to adjust the current setting according to the received corresponding one context default setting, and wherein the current projection context is determined based on at least one of a usage mode, a content of the signal source, and environmental information, and the communication interface is configured to output the determined current projection context to the external device so as to receive the corresponding one context default setting corresponding to the determined current projection context. 
                In a similar field of endeavor, Kaida discloses information display comprising a processor, (element 15 and/or 45 fig 2) configured to determine a current projection context, (location information fig 6 and S90 fig 9) and receive the corresponding one of context default setting from a plurality of context default settings, in an external device, (fig 5 and S92 fig 9;  10 of fig 2 may send setting information to 40 of fig 2) according to the current projection context through the communication interface, (through 13 and 43 fig 2) wherein the plurality of context default setting in different contexts correspond to different setting values, (S94 fig 9 and fig 5) the processor is configured to adjust the current setting according to the received corresponding one context default setting, (S96 fig 9) and 
                wherein the current projection context is determined based on at least one of a usage mode, a content of the signal source, and environmental information, (projection usage information i.e. location information; it may as well be construed that the location information is the claimed environmental information fig 5) and the communication interface is configured to output the determined current projection context to the external device so as to receive the corresponding one context default setting corresponding to the determined current projection context, (communication interface 13 and 43 fig 2 between two projectors for exchanging default setting corresponding to determined current projection context, see setting management information of projector 50 fig 11 for example where the settings are based on location information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang by incorporating the teachings of Kaida for the common purpose of allowing proper configuration of a projection device. 

For claim 4, Wang discloses all the claimed subject matter, as set forth in claim 1.  Wang discloses the communication interface is configured to connect to the external device, the external device storing the plurality of context default settings, (see Fig. 2, communicating SID from portable apparatus 104, see also [0034]).
For claim 5, Wang discloses all the claimed subject matter, as set forth in claim 1.  Wang discloses an input device, connected to the processor and configured to receive a setting instruction, wherein the processor adjusts the current setting according to the setting instruction, and stores the adjusted current setting to the external device as the context default setting in the current projection context (see Fig. 2, receiving SDV from projection device 102, see also [0037]).

For claim 6, Wang discloses all the claimed subject matter, as set forth in claim 1.  Wang discloses the processor further transmits device information to the external device through the communication interface, such that the external device stores the adjusted current setting as the context default setting of the device information in the current projection context (see Fig. 3 steps S306-S308 and [0034], establishing a communication containing predetermined setup information, and updating the projection apparatus 102 with personalized projection setup information, see also Fig. 4, initial setup and updating after user login).

For claim 7, Wang discloses all the claimed subject matter, as set forth in claim 1.  Wang discloses the processor further 10transmits a device request information to the external device through the communication interface, such that the external device returns a device default setting corresponding to the device request information, and the processor adjusts the current setting according to the device default setting in response to that receiving the device default setting through the communication interface (see Fig. 2, communicating SID from portable apparatus 104 and SDV to portable apparatus 104, see also [0034] and [0037]).
For claim 8, Wang discloses all the claimed subject matter, as set forth in claim 1.  Wang discloses the processor further automatically scans whether there is a device default setting corresponding to device information in the external device in response to that detecting a connection signal from the external device, and adjusts the current setting according to the device default setting if there is the device default setting corresponding to the device information  (see Fig. 2, communicating SID from portable apparatus 104 and SDV to portable apparatus 104, relating to the process starting when connecting the devices for a meeting, see also [0034] and [0037]).

For claim 9, Wang discloses all the claimed subject matter.  Claim 9 is met for the same reasons as claims 1 and 5.
For claim 10, Wang discloses all the claimed subject matter.  Claim 10 is met for the same reasons as claims 1 and 4.
For claim 13, Wang discloses all the claimed subject matter, as set forth in claim 1.  Claim 13 is met for the same reasons as claim 5.
For claim 14, Wang discloses all the claimed subject matter, as set forth in claim 1.  Claim 14 is met for the same reasons as claim 6.
For claim 15, Wang discloses all the claimed subject matter, as set forth in claim 1.  Claim 15 is met for the same reasons as claim 7.
For claim 16, Wang discloses all the claimed subject matter, as set forth in claim 1.  Claim 16 is met for the same reasons as claim 8.
For claim 17, Wang discloses all the claimed subject matter.  Claim 17 is met for the same reasons as claims 1 and 4.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Kaida in view of Bala et al. (US 2006/0126138 A1).
For claim 3, Wang, Kaida, and Bala teach all the claimed subject matter, as set forth in claim 1.  However, Wang and Kaida fail to disclose an external environment detector, connected to the processor, and configured to 20detect an external environment and generate environmental information, such that the processor determines the current projection context according to the environmental information.  Further, the examiner maintains that it was known in the art as taught by Bala.  Bala teaches an external environment detector, connected to the processor, and configured to 20detect an external environment and generate environmental information, such that the processor determines the current projection context according to the environmental information (see Fig. 1, determining current projection with a camera 130, see also [0021], calibrating built-in projector settings based on viewing environment).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Wang and Kaida the limitation of calibrating default projection settings based on environment for the purpose of adjusting for differences in dimness of the environment.
For claim 12, Wang, Kaida, and Bala teach all the claimed subject matter, as set forth in claim 10.  Claim 12 is met for the same reasons as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422